                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7     DANIEL BERMAN,                                     CASE NO. 18-cv-01060-YGR
                                   8                   Plaintiff,                           ORDER VACATING COMPLIANCE
                                                                                            HEARING; SETTING REVISED CASE
                                   9             vs.                                        MANAGEMENT SCHEDULE
                                  10     FREEDOM FINANCIAL NETWORK, LLC, ET
                                         AL.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                               Based upon the Court’s review of the parties’ Joint Statement as to Status of Case (Dkt.
                                  13
                                       No. 210), the Court ORDERS as follows:
                                  14
                                               1. The compliance hearing currently set for October 25, 2019, is VACATED.
                                  15
                                               2. All parties shall be permitted to take oral and written discovery relevant to the
                                  16
                                       allegations in any proposed amended complaint. Discovery will be reopened for the limited
                                  17
                                       purpose of allowing both parties to obtain evidence relevant to the renewed motion for class
                                  18
                                       certification. The parties shall meet and confer promptly to attempt to resolve their disputes to the
                                  19
                                       extent possible, and otherwise to clearly frame the issues for Magistrate Judge Corley.
                                  20
                                               3. Either side’s experts may disclose supplemental expert reports and may disclose a
                                  21
                                       rebuttal report to any such supplemental expert report. Disclosure of supplemental reports and
                                  22
                                       rebuttal reports must be accompanied by simultaneous disclosure of all materials relied upon in
                                  23
                                       the report.
                                  24
                                               4. Depositions: Any party may depose any additional putative class representative. Any
                                  25
                                       party may depose any expert offering a supplemental report or rebuttal report. In addition to any
                                  26
                                       new class representative and supplemental expert depositions, any party may depose up to three
                                  27
                                       (3) additional witnesses.
                                  28
                                   1         5. The Court SETS a revised case management schedule as follows:

                                   2
                                                             EVENT                                         DATE/DEADLINE
                                   3
                                           Deadline to file stipulation or motion for       December 9, 2019
                                   4       leave to file amended complaint naming
                                           additional plaintiffs
                                   5
                                           Fact Discovery:
                                   6       Reopens                                          October 25, 2019
                                   7       Closes                                           March 25, 2020

                                   8       Supplemental expert reports                      March 16, 2020
                                           Rebuttal                                         April 6, 2020
                                   9

                                  10
                                           Expert Discovery Closes                          April 20, 2020
                                  11
                                           Renewed motion for class certification           May 18, 2020
                                  12       filed by
Northern District of California
 United States District Court




                                  13       Opposition to renewed motion for class           June 8, 2020
                                           certification filed by
                                  14
                                           Reply to renewed motion for class                June 29, 2020
                                  15       certification filed by
                                  16       Hearing on renewed motion for class              July 14, 2020 at 2:00 p.m.
                                           certification
                                  17

                                  18
                                             IT IS SO ORDERED.
                                  19
                                       Dated: October 24, 2019
                                  20
                                                                                                 YVONNE GONZALEZ ROGERS
                                  21                                                        UNITED STATES DISTRICT COURT JUDGE

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
